INVESTMENT MANAGERS SERIES TRUST 803 W. Michigan Street Milwaukee, Wisconsin53233 January 31, 2012 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention:Division of Investment Management Re: Investment Managers Series Trust(the “Trust”) File No. 333-122901 on behalf of FAMCO MLP & Energy Income Fund The Trust is filing Post-Effective Amendment No. 209 to its Registration Statement under Rule 485(a) (1) to create an additional class of shares titled “Class C” to the FAMCO MLP & Energy Income Fund.This Post-Effective Amendment filing is substantially similar in all material respects (e.g., identical investment objective and principal investment strategies), to the previously filed Post-Effective Amendment No.119 filed under Rule 485(b) on December 21, 2010 for the purpose of establishing FAMCO MLP & Energy Income Fund as a new series of the Trust. Please direct your comments to the undersigned at (626) 914-1360.Thank you. Sincerely, /s/Joy Ausili Joy Ausili Investment Managers Series Trust Secretary
